— Judgment, Supreme Court, New York County (David B. Saxe, J.), entered March 28, 1989, in this CPLR article 75 proceeding, denying a stay of arbitration, is unanimously affirmed, with costs.
The parties, the respondent customer demanding arbitration and the petitioners’ stock broker and representative, agreed to arbitration "in accordance with the rules [of] * * * the American Stock Exchange”. The rules allow a customer to select arbitration before the American Arbitration Association. This was done, and nothing in the agreement between the parties limited the arbitration to the American Stock Exchange. Concur — Kupferman, J. P., Carro, Asch, Kassal and Rosenberger, JJ.